Citation Nr: 1008151	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  04-36 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 
1964 to July 1968.  The Veteran served as a male, but in 2001 
underwent gender reassignment and now lives as a female.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In April 2007 and September 2008, the Board remanded the 
Veteran's claim for service connection for PTSD to RO via the 
Appeals Management Center (AMC) in Washington, DC.  The case 
has now been returned to the Board for further appellate 
review.


FINDING OF FACT

Although the Veteran has a diagnosis of PTSD, there is no 
verified in-service stressor to support a connection between 
the diagnosis and events in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court held that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the Federal Circuit's framework (see Sanders v. 
Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA 
notice errors are presumptively prejudicial, in part, because 
it was "complex, rigid, and mandatory."  Id., at 1704.  The 
Supreme Court rejected the Federal Circuit's analysis because 
it imposed an unreasonable evidentiary burden on VA to rebut 
the presumption and because it required VA to demonstrate why 
the error was harmless, rather than requiring the appellant 
- as the pleading party, to show the error was harmful.  
Id., at 1705-06.  The Supreme Court stated that it had 
"warned against courts' determining whether an error is 
harmless through the use of mandatory presumptions and rigid 
rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  
Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court may conclude generally that a 
specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the 
context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran 
in July 2002, April 2003, April 2004, May 2007, and July 
2007.  These letters informed the Veteran of the evidence 
required to establish the claim for service connection and of 
the respective responsibilities in obtaining supporting 
evidence.  That letter also complied with Dingess, as it 
apprised the Veteran of the downstream disability rating and 
effective date elements of the claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained the service 
treatment records (STRs) and VA treatment records.  There is 
no indication of any outstanding records pertaining to the 
claim.  

Additionally, the AMC has substantially complied with the 
Board's April 2007 and September 2008 remand directives in 
further developing the claim.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

VA also afforded the Veteran a medical examination in April 
2003, August 2007, and January 2009 to determine whether any 
PTSD was attributable to military service.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of this claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.	Service Connection for PTSD

The Veteran claims PTSD as a result of a personal assault in 
service.  For the reasons and bases discussed below, the 
Board does not find that there is sufficient evidence that a 
personal assault occurred during service to support the 
Veteran's claim for service connection.

The Veteran may be awarded service connection by showing that 
a current a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a) (2009).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires: [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in- 
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f).

If, as here, the claim for PTSD is based on an alleged 
personal assault, then evidence from sources other than the 
Veteran's records may corroborate the account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
pointed out that VA has established special procedures for 
evidentiary development of claims for PTSD based on personal 
assault.  The Court advised that the portions of the VA 
Adjudication Procedure Manual M21-1, Part III, paragraph 
5.14c, provided "guidance on the types of evidence that may 
serve as 'credible supporting evidence' for establishing 
service connection of PTSD which allegedly was precipitated 
by a personal assault during military service."

Manual M21-1 lists evidence that might indicate such a 
stressor such as lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority. The Manual also 
lists behaviors such as requests for change of military 
occupational specialty (MOS) or duty assignment, increased 
use or abuse of leave, changes in performance and performance 
evaluations, increased use of over-the-counter medications, 
unexplained economic or social behavior changes, and breakup 
of a primary relationship as possibly indicative of a 
personal assault, provided that such changes occurred at the 
time of the incident. The Court has also held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules that 
are the equivalent of VA regulations, and are binding on VA.  
YR v. West, 11 Vet. App. 393, 398-99.

The Veteran has received the required DSM-IV diagnosis of 
PTSD.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
condition claimed; without this minimum level of proof, there 
is no valid claim).  See also 38 C.F.R. § 3.304(f).  And in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted that 
a diagnosis of PTSD is presumably in accordance with DSM-IV, 
both in terms of the adequacy and sufficiency of the 
stressors claimed.  Indeed, a VA treatment record from 
November 1999 includes this diagnosis.  As well, the April 
2003 VA psychiatric evaluation made this same diagnosis based 
on the Veteran's report of the sexual assault.  In Patton, 
the Court noted an exception to the general rule enunciated 
in Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996) that 
after-the-fact medical evidence cannot provide the required 
nexus or link between the currently claimed disability, here, 
PTSD, and the Veteran's military service when the claim is 
predicated on a personal assault.

The Veteran submitted a statement which details a sexual 
assault by a commanding officer and two other service members 
while stationed in Great Lakes, Illinois in bootcamp. 

There is no indication of an assault in the Veteran's STRs.  
For the period of the Veteran's bootcamp from July to October 
1964, there are two records of medical treatment.  A July 
1964 record indicates treatment of acute pharyngitis lasting 
two days and there is a second treatment for acute 
pharyngitis two weeks later in August 1964 which indicates 
illness lasting three days.  In the Veteran's personnel file 
there is an indication that the Veteran's father contacted 
his Congressional Representative regarding the Veteran's 
assignment to parachute rigger school following bootcamp.  
The Veteran's Commanding Officer responded that the Veteran's 
assignment represented high assessment of the Veteran's 
potential and that the Veteran had been interviewed and 
reported being extremely pleased with the assignment.  
Clearly, the contemporaneous evidence of this time period 
does not support a major traumatic event occurring during the 
bootcamp period.  

There are no significant events until nearly three years 
later.  In April 1967, the Veteran was treated for an 
overdose of Dexamyl.  At the time, he stated the reason for 
overdose was "the people on this base have been bugging me 
too long and I just had to let it out."  The treating 
physician indicated that "normally this man is of stable 
character, with some small degree of hostility."  On the 
follow-up treatment record it is written that the Veteran was 
seen by the NP service diagnosed an emotionally unstable 
personality and it was recommended consideration be given to 
administrative discharge.  

The Veteran had no negative performance evaluations or 
infractions for two years after bootcamp.  A November 1966 
assessment that the Veteran "failed this date to 
successfully pass the required physical fitness performance 
because of obesity."

A May 1967 assessment stated that the Veteran "has been 
assigned marks of low caliber in all traits because of his 
tendency to challenge orders and to question them as opposed 
to following them.  His completion of tasks assigned is such 
that he needs constant supervision. [He] is overweight and 
being such is careless in appearance and dress.  Because of 
[his] feeling toward authority and his 'Know it all' 
attitude, he is on the 'out' with the personnel he is working 
with.  His contribution to morale is very little."  The 
Veteran was cited for disrespect and unauthorized absence and 
reduced in pay grade.

A May 1968 assessment stated he was "assigned marks of 2.8 
in Professional Performance, Military Behavior, Leadership, 
and Military Appearance because [he] is a very immature 
individual.  He has difficulty conforming to Navy Life.  He 
constantly challenges authority and lost his Navy driver's 
license through traffic violations."

A July 2002 VA treatment record details the Veteran's history 
of childhood physical and sexual abuse.  The Veteran 
recounted being sexually abused by an uncle and two of the 
uncle's friends between the ages of 8 and 10.  The Veteran 
further reported that when treated at the hospital the doctor 
stated that he could not write what the Veteran said had 
happened.  The Veteran began drinking alcohol and the 
Veteran's family sent him for psychiatric treatment at age 9 
where he was given Thorazine.  The Veteran reported that a 
history of violent behavior as a child and of being expelled 
from high school for assaulting the school principal.

The Board doubts the credibility of the Veteran's version of 
the in-service sexual assault due to its overwhelming 
similarities to the description of the childhood sexual 
abuse.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).  In both stories, the Veteran tells of 
being assaulted by three people, one a person of authority 
and two nameless, faceless accomplices.  In both stories, the 
Veteran reports being silenced by medical professionals and 
told not to report the abuse any further.  Additionally, the 
Veteran's own reports change from the events happening in the 
laundry room to the events happening in the showers.  The 
Veteran sometimes tells the story as involving a towel being 
thrown over the head and being unable to see any of the 
attackers, and alternately that it was the company commander 
and two others and they placed a rag in the Veteran's mouth.  
These discrepancies greatly reduce the credibility of the 
stressor accounts which have been presented in support of VA 
benefits.  

Additionally, the contemporaneous evidence does not indicate 
that the Veteran underwent any change in behavior during the 
time period the Veteran alleges the in-service assault took 
place, namely, during basic training.  In fact, the 
Commanding Officer's correspondence tends to indicate that 
the Veteran did well in bootcamp and was optimistic about a 
future career in the Navy.  The Board also notes that a VA 
examiner who reviewed the Veteran's service records concluded 
that "it would be pure conjecture to try and state 
specifically that the Veteran's alleged personal assault 
resulted in the downward spiral that she claims occurred 
after she was raped."  Although that same examiner then went 
on to conclude that the Veteran's claim that her life was 
adversely affected by the alleged personal trauma experienced 
while on active duty was at least as likely as not plausible, 
the Board ntoes that such a statement is speculative and does 
not provide an adequate basis to allow a claim.  See Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  

As the only evidence in favor of the Veteran's alleged 
stressors is the Veteran's own testimony, and as already 
discussed the Board finds that testimony to not be credible, 
there is no basis on which to grant service connection.  For 
these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for PTSD.  And as the 
preponderance of the evidence is against the claim, the 
doctrine of reasonable doubt is not for application. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.


ORDER

The claim for service connection for PTSD is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


